COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                         ORDER ON MOTION FOR REHEARING EN BANC


Appellate case name:      HDW2000 256 East 49th Street, LLC and Westbury, Inc. V. The City
                          of Houston

Appellate case number:    01-12-00053-CV

Trial court case number: 0846371

Trial court:              113th District Court of Harris County

Date motion filed:        January 4, 2013

Party filing motion:      Appellants, HDW2000 East 49th Street and Westbury, Inc.

        It is ordered that the motion for rehearing en banc is DENIED [--] GRANTED.


Judge’s signature:/s/Terry_ Jennings
                     [-] Acting Individually   Acting for the Court

Panel consists of:


Date: February 8, 2013